Citation Nr: 9933631	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  94-34 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for low 
back pain with herniated nucleus pulpous and left hip and leg 
pain secondary to nerve root disease.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from August 1964 to August 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma. 

In October 1996, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   


FINDING OF FACT

Low back pain with herniated nucleus pulpous and left hip and 
leg pain secondary to nerve root disease results in symptoms 
that are no more than severe.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
low back pain with herniated nucleus pulpous and left hip and 
leg pain secondary to nerve root disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that the present appeal arises from an 
initial rating decision which established service connection 
and assigned the initial disability evaluation.  Therefore, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings, that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Low back pain with herniated nucleus pulpous and left hip and 
leg pain secondary to nerve root disease is evaluated as 40 
percent disabling under diagnostic code 5293, pertaining to 
intervertebral disc syndrome.  Intervertebral disc syndrome 
warrants a 40 percent evaluation, if severe, with recurring 
attacks and little intermittent relief, and a 60 percent 
evaluation, if pronounced, with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, and 
demonstrable muscle spasm; absent ankle jerk; or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 U.S.C.A. § 4.71a, 
Diagnostic Code 5293.  

Treatment records associated with the claims file reflect 
complaints of pain, characterized as radiating.  Diagnoses 
include lumbosacral strain, herniated nucleus pulpous, and 
degenerative disc disease.  Although examinations reflect the 
presence of limitation of motion, they do not reflect the 
presence of significant neurological involvement and do not 
warrant characterizing the veteran's disability as 
pronounced.  

A November 1992 entry reflects the presence of mild sciatica 
with no radiation and no weakness.  During an examination in 
October 1993, the veteran, who indicated that he had been 
unemployed since 1991, complained of pain radiating to the 
left leg and intermittent numbness of that same leg.  The 
veteran's gait, however, was normal, characterized by normal 
speed, stability, and safety.  The veteran at that time did 
not use a cane or crutch.  Examination of the back revealed 
subjective tenderness without spasms.  The veteran was able 
to forward flex to 60 degrees, extend to 10 degrees, and 
laterally bend to 10 degrees.  He was able to heel to toe 
walk normally; straight leg raising was negative; and the 
veteran was able to straight leg raise on the right to 70 
degrees and on the left to 50 degrees.  The hips and knee 
were described as normal.  Neurological examination revealed 
reflexes of 2+ symmetrically and normal sensation.  The 
veteran was able to stand on either foot and was able to get 
in and out of a chair and off of a table without assistance.  
The impression was chronic back pain.  

A Social Security Administration examination during that same 
time frame revealed 60 degrees of forward flexion, 10 degrees 
of backward extension, and 10 degrees of lateral flexion on 
both sides.  There was no spasm, and the veteran was 
neurologically intact, with a normal gait.  The examiner 
noted lower back pain with evidence of disc bulge.  

During a VA examination in February 1994 examination revealed 
normal musculature, no fixed deformity, and no objective 
evidence of pain.  The veteran at that time was able to 
forward flex to 90 degrees, backward extend to 30 degrees, 
lateral flex to 40 degrees in either direction, and rotate to 
35 degrees in either direction.  Diagnoses included a 
herniated disc at L3-L4 and at L4-L5.  

During a VA examination in October 1994, at which the veteran 
articulated complaints of stabbing pain with stretching, the 
veteran was able to twist to the left and right from 15 to 20 
degrees, with pain.  He was able flex his hips to 30 degrees 
and laterally rotate from 15 to 20 degrees, both activities 
being characterized also as performed with pain.  Internal 
rotation of the thighs was normal.  There was marked 
scoliosis and kyphosis.  The veteran was able to flex the 
hips to 55 degrees, extend the hips to 30 degrees, and 
rotate, abduct and adduct the hips normally.  The examiner 
observed that range of motion in the knee and hips was 
normal, although the veteran experienced pain secondary to 
nerve root involvement.  

During a hearing before the undersigned Board member, in June 
1996, the veteran complained of pain.  He also complained 
that he experienced left leg numbness and that his left knee 
occasionally gave out.  The veteran indicated that he 
experienced two to three spasms per week and tingling of the 
lower extremities.  

During an examination by a private examiner in December 1996, 
the veteran complained of radiating pain, numbness of the 
left leg, and intermittent numbness of the left foot.  The 
veteran was walking with a cane at the time and complained 
that he could not sit more than one hour and that he did not 
sleep well.  Examination revealed the spine to be straight 
with no muscle spasm or tenderness.  The veteran was able to 
forward flex to 60 degrees, backward extend to 20 degrees, 
and lateral flex to 20 degrees on the right and to 15 degrees 
on the left.  He was weak walking on his toes, although feet 
dorsiflexion strength was normal.  Hip extension reportedly 
was normal.  The veteran was able to flex the hips, with 
knees flexed, to 112 degrees and, with knees extended, to 90 
degrees on the right and 80 degrees on the left.  The veteran 
was able to abduct the hips to 30 degrees on either side, 
externally rotate the hips to 45 degrees, and internally 
rotate the hips to 20 degrees on the right and 15 degrees on 
the left.  The examiner's impression was that there was no 
evidence of lumbar radiculopathy and that the proper 
diagnosis was spinal instability.  The examiner concluded 
that it was doubtful that the veteran would be able to resume 
work requiring heavy lifting or carrying weight, that he 
could sit for 30 to 45 minutes, that he could walk for 30 
minutes, and that he could work in a capacity where he had to 
change positions frequently.  

In January 1997, a VA examination revealed fixed scoliosis 
and some muscle spasm, as well as objective indications of 
pain.  There reportedly was no neurological involvement, 
however.  The veteran was able to forward flex to 60 degrees, 
backward extend to 10 degrees, flex to the left to 20 
degrees, flex to the left to 30 degrees, and rotate to 60 
degrees in both directions.  

During a VA examination in July 1997, the veteran 
demonstrated full range of motion of the lower extremities, 
as well as normal posture and appearance of the lumbosacral 
spine.  He was able to forward flex to 45 degrees, extend to 
20 degrees, side tilt to 30 degrees on the right and 20 
degrees on the left, and rotate to 20 degrees in both 
directions.  There was no spasm and straight leg raising was 
negative.  The diagnosis was lumbosacral strain with lumbar 
disc disease, intermittently symptomatic without 
radiculopathy.  The examiner concluded that pain caused 
moderate functional impairment.  

This evidence does not suggest pronounced neurological 
symptoms.  The veteran's most significant limitation appears 
to be limitation of motion, including limitation of motion 
secondary to pain.  The Board observes that the maximum 
available scheduler evaluation for limitation of motion is a 
40 percent evaluation, assigned for severe limitation of 
motion of the lumbosacral spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

A 50 percent evaluation is available for ankylosis of the 
spine, if ankylosis is unfavorable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5287.  The Board observes that the VA's 
regulations, under 38 C.F.R. § 4.40 and 4.45, recognize that 
functional loss of a joint may result from pain on motion or 
use, when supported by adequate pathology.  See DeLuca v. 
Brown, 8 Vet. App. 202, 205-57 (1995); see also Lichtenfels 
v. Derwinski, 1 Vet. App. 484 (1991).  Also, 38 C.F.R. 
§ 4.59, which addresses the evaluation of arthritis, 
recognizes that painful motion is an important factor of 
disability, entitled to at least the minimum applicable 
evaluation.  

An October 1995 entry makes describes the veteran as keeping 
his back flexed in five degrees of flexion.  A November 1996 
entry references 10 degrees of forward flexion with muscle 
spasm associated with disc disease with radiation.  However, 
even considering the veteran's complaints of pain, the 
veteran does not experience limitation of motion equivalent 
to ankylosis, let alone unfavorable ankylosis.  

The Board has considered a July 1998 decision of the Social 
Security Administration which reflects a determination that 
the veteran was disabled from March 1991 to September 1995.  
Although that decision reflects a determination that prior to 
September 1995, the veteran was unable to engage in less than 
sedentary work, evidence associated with the claims file does 
not suggest that this is the case, at least if one limits the 
focus of the analysis to the veteran's back disability.  
Furthermore, the Social Security decision in question 
reflects consideration of disorders that are not at issue in 
the present appeal, including a disorder of the shoulder.  
The evidence, which reflects that the veteran retains a 
significant amount of motion of the spine, is able to 
ambulate, and does not experience significant impairment of 
the lower extremities, indicates that the veteran does not 
suffer from a disability comparable to more than severe 
intervertebral disc syndrome.  A higher evaluation, 
therefore, is unwarranted.  

ORDER

A claim for an evaluation in excess of 40 percent for low 
back pain with herniated nucleus pulpous and left hip and leg 
pain secondary to nerve root disease is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

